Citation Nr: 1402678	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  09-42 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for head injury with scar.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to October 1984.  
These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issue of entitlement to service connection for a head injury with scar is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  

FINDING OF FACT

Diabetes mellitus did not have onset during active service, did not manifest within one year of separation from active service, and is not etiologically related to the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1101, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in June 2007.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2010 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

VA has a duty to assist the Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  

A medical examination was not provided to the Veteran in this case, nor was a medical opinion obtained.  Lacking in this case is evidence establishing an event, injury, or disease which occurred during service which is relevant to the Veteran's claim.  

The Board finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has determined that an examination or medical opinion is not warranted.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

In an April 2007 statement, the Veteran requested service connection for diabetes mellitus based on the fact he was diabetic.  He reiterated that request in his January 2007 notice of disagreement, November 2009 substantive appeal, and statement from his representative in April 2010.  However, the Veteran has not advanced any contention as to how any diabetes mellitus is related to his service, that it manifested in service, or that is manifested within one year of separation from service.  He has merely stated that he is diabetic.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

VA Medical Center Atlanta, Georgia treatment records show the Veteran has been receiving treatment for diabetes mellitus type II.  However, there is no evidence of when the Veteran was diagnosed with diabetes.  The earliest VA Medical Center treatment record is August 2008.  The Veteran's service medical records do not show any evidence or treatment of diabetes in service.  There is no objective evidence of record that links any current diabetes mellitus to the Veteran's active service.  

Additionally, the Veteran never contended, nor is there any evidence of record, that his diabetes mellitus manifested during service or within one year of separation from active service.  Therefore, service connection is not warranted based on the presumption for chronic diseases.  

In summary, the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus had onset during service or within one year of separation from service.  There is no competent evidence of record that the Veteran's diabetes mellitus is related to his service, or any indication of a connection with service.  

Accordingly, as the preponderance of the evidence is against the claim of entitlement to service connection for diabetes mellitus, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for diabetes mellitus is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

Service medical records document on June 1, 1984 the Veteran sought treatment for blunt trauma to the head with an unknown object.  The consultation report states he had no loss of consciousness and no focal neurologic symptoms, was awake, alert, and oriented, and complained only of local pain and swelling.  It was noted he had a small occipital laceration.  X-rays of the skull found no fracture.  He was given Tylenol and advised to return to the hospital for evaluation if he experienced any focal neurological symptoms or loss of consciousness.  There are no further complaints or treatment for a head injury in the service medical records.  

The evidence of record shows that in August 2008, more than 20 years after separation from service, the Veteran was admitted to VAMC Dublin Medical Center as a result of a hit to the head with a hammer resulting in a subsequent surgery and diagnosis of traumatic brain injury.  

With respect to the Veteran's claim of entitlement to service connection for a head injury with scar, the Board concludes that a remand for an examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA or private treatment records from November 1984 to August 2008 relating to the June 1984 in-service head trauma.  

2.  Obtain all pertinent VA treatment records relating to the August 2008 head trauma that resulted in surgery and diagnosis of traumatic brain injury.  

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the etiology and nature of his current symptoms.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the following information:  

(a)  Discuss the June 1984 in-service head trauma medical note, and a review of the August 2008 admission and discharge summary for the head injury as a result of a blow to the head with a hammer.  

(b)  State whether the Veteran has an occipital scar as a result of the June 1984 in-service head trauma.  

(c)  State if there are any other current residuals from the June 1984 in-service head trauma.

(d)  Discuss the significance of the August 2008 head trauma in making the opinion.  If any current head injury residuals are more likely related to that incident, the examiner should so state.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


